Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/01/2022 has been entered.
 	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12-13, 15-16, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz (US 2009/0080207) in view of Rudys et al. (US 2018/0134335) (hereinafter Rudys).
Re claim 1: Hurwitz teaches a bicycle with light function, the bicycle comprising: a tube assembly (assembly of tubes of 101, fig. 2a) comprising a frame (frame of 102, fig. 2a) with mutually fixed tube elements (tubes of 101, 111, 152, 152b, fig. 2a) with a tube wall (wall of the tubes, fig. 2b) and movable tube elements (tube handle bars 111, fig. 2a), a light generation subsystem (120a, 120b, 152b, fig. 1b) comprising at least one independently controllable light source (22, fig. 1b)  for generation of light (light emitting diodes, see para [0024]), a light control (26, fig. 1b) for controlling (microprocessor, see para [0027]) the lights generation subsystem (22) for providing at least one light effect (22), wherein the light generation subsystem (22 of 120a, 120b, 152b) is arranged in at least one of the tube elements (tube of 20a, fig. 1b), at least one opening (openings 21, fig. 1b) in the tube wall (wall of 20a, fig. 1b) of the at least one tube element (tube of 20a) for passing the light the light from the light generation subsystem through the tube wall (see para [0030]), wherein the light guiding subsystem (21) provides a guiding of light (aperture 21 passes light out) from an inside of the at least one tube element (21 inside tube of 20a) to an outside of the at least one tube element (outside of tube of 21a) of the frame via the at least one opening (openings of 21, fig. 1b) in the tube wall (wall of tube of 20a).  
However, Hurwitz fails to teach a light guiding subsystem for guiding light over a part of the path between the at least one light source and the surroundings of the bicycle, wherein the light guiding subsystem comprises for each light source a light guiding element and/or lens that extends from the light source to the surroundings of the bicycle via the at least one opening in the tube wall.  
Rudys teaches a light guiding subsystem (3, 4, fig. 2) for guiding light (light from 2, fig. 2) over a part of the path (path from 2 to 3 through 4) between the at least one light source (2, fig. 2) and the surroundings of the bicycle (see fig. 6), wherein the light guiding subsystem (3, 4) comprises for each light source (2) a light guiding element (4, fig. 2) and/or lens (3, fig. 2) that extends from the light source (2) to the surroundings of the bicycle (see fig. 6) via the at least one opening in the tube wall (opening of 5 holding 4, fig. 2).  
Therefore, in view of Rudys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a light guiding subsystem for guiding light over a part of the path between the at least one light source and the surroundings of the bicycle of Hurwitz, where the light guiding subsystem comprises for each light source a light guiding element and/or lens that extends from the light source to the surroundings of the bicycle via the at least one opening in the tube wall, in order to adjust the light output from the light source to produce a desired light distribution.

Re claim 2: Hurwitz teaches the at least one opening (openings 21, fig. 1b) comprises a number of openings in an array (see fig. 1b) or in a grid pattern.  

Re claim 3: Hurwitz teaches the light generation subsystem (120a, 120b, 152b, fig. 2a) is arranged for generating graphical (flashing or cascading light, see para [0024]) and/or text representations by means of a number of independently controllable light sources (22, fig. 1b).

Re claim 4: Hurwitz teaches the light generation subsystem or a part thereof (22, fig. 1b) is arranged in at least one cassette (20a, fig. 1b) that is arrangeable in a respective tube elements (tube of 120a, fig. 2a).

Re claim 5: Hurwitz teaches the light generation subsystem (120a, 120b, 152b, fig. 2a) includes a number of light sources (22, fig. 1b) is arranged in an array (see fig. 1b) or in a grid pattern.

Re claim 8: Hurwitz teaches the light generation subsystem (120a, 120b, 152b, fig. 2a) is arranged for irradiating the inside of the tube element (153 illuminates 150, fig. 2b), or a part or a segment thereof, for passing the irradiated light (see para [0028]) through the opening (opening between 150, see fig. 2b).  

Re claim 9: Hurwitz teaches the light effect (see para [0024]) comprises at least one of: continuous illumination, alternating illumination (flashing, see para [0024]), an animation, and one or more information elements for the purpose of at least one of a contact lock function, a wheel lock function, a bell function, a horn function, an engine level, a startup sequence, feedback for the purpose of a code input sequence, a charging function for a battery, an error function, switching on of an alarm, switching off of an alarm, and alarming in the event of actions by persons assessed as such.  

Re claim 10: Hurwitz teaches a control unit (23, fig. 1b) arranged for receiving bicycle information (acceleration sensor, see para [0027]) of at least one subsystem of the bicycle (see fig. 2a), wherein the control unit (23) is configured and/or programmed to assemble input information (acceleration signal, see para [0027]) for the light generation subsystem (22, fig. 1b) or the light control (26, fig. 1b) for generating light and/or the light effect (see para [0027]) in accordance with the input information.  
Re claim 12: Hurwitz teaches the light generation subsystem (20a, fig. 1a) in at least a top tube (top tube of 21, fig. 1a), a bottom tube, a settle tube, a rear stay, and/or a handlebar.  

Re claim 13: Hurwitz teaches the light function (flashing or cascading, see para [0024]) providing an alarm function, an indicator function (flashing, see para [0024]), an animation function, a front light function (see fig. 1a), a rear light function, a navigation function, and/or a notification function.  

Re claim 15: Hurwitz teaches the cassette (left 20a, fig. 1a) is connectable with a sub cassette (middle 20a, fig. 1a) for providing a further functionality (additional light) to the cassette.  

Re claim 16: Hurwitz teaches the light generation subsystem (see fig. 2b) comprises a wedge shaped or tapered surface (surface of 150 tapers upwards, fig. 2b) for cooperation with a corresponding wedge shaped or tapered surface of the light guiding subsystem (tapered surface of 155, fig. 2b).  

Re claim 18: Hurwitz teaches sealing means (155, fig. 2b) for sealing a space of play between the light guiding subsystem (150, fig. 2b) and the opening (side openings of 152b, fig. 2a) in the tube element (tube of 150, fig. 2b).  

Re claim 19: Hurwitz teaches the light generation subsystem (22, fig. 1b) functions as a display (displays light) arranged in the surface of a tube element (surface of 20a, fig. 1b).  
Re claim 20: Hurwitz teaches a bicycle cassette (20a, fig. 1b) for arranging thereof in a tube element (tube of 13, fig. 1a) of a bicycle, comprising a light generation subsystem (120a, 120b, 152b, fig. 2a) comprising at least one independently controllable light source (22, fig. 1b) for generation of light, for cooperation with a light guiding subsystem (21, fig. 1b) for guiding the light over a part of a path (see fig. 1b) between the at least one light source (22) and surroundings of the bicycle (see fig. 1a).
However, Hurwitz fails to teach the light guiding subsystem comprises for each light source a light guiding element and/or lens that extends from the light source to the surroundings of the bicycle via at least one opening in a wall of the tube element.
Rudys teaches a light guiding subsystem (3, 4, fig. 2) comprises for each light source (2) a light guiding element (4, fig. 2) and/or lens (3, fig. 2) that extends from the light source (2) to the surroundings of the bicycle (see fig. 6) via the at least one opening in the tube wall (opening of 5 holding 4, fig. 2).  
Therefore, in view of Rudys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a light guiding subsystem for guiding light over a part of the path between the at least one light source and the surroundings of the bicycle of Hurwitz, where the light guiding subsystem comprises for each light source a light guiding element and/or lens that extends from the light source to the surroundings of the bicycle via the at least one opening in the tube wall, in order to adjust the light output from the light source to produce a desired light distribution.

Re claim 21: Hurwitz teaches a light control (22, fig. 1b) for controlling the light generation subsystem (120a, 120b, 152b, fig. 2a) for providing at least one light effect (flashing, see para [0024]), suitable for coupling with a bicycle control unit (23, fig. 1b) in connection with at least a bicycle subsystem (10, fig. 1a).  

Re claim 22: Hurwitz teaches a control unit (26, fig. 1b) (microprocessor, see para [0027]) for the bicycle (10, fig. 2a).  

Re claim 23: Hurwitz teaches the light generation subsystem (see fig. 2b) comprises a wedge shape or tapered surface (surface of 150 tapers upwards, fig. 2b), for cooperation with a corresponding wedge shaped or tapered surface of the light guiding subsystem (tapered surface of 155, fig. 2b).  

Re claim 24: Hurwitz teaches one or more features (31, fig. 1a) arranged in a bicycle (10, fig. 2a).   

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz (US 2009/0080207) in view of Rudys et al. (US 2018/0134335) as applied to claim 1 above, and further in view of Wells (US 2010/0182797). 
Re claim 7: Hurwitz in view of Rudys fails to teach a cover element for covering of at least a part of the opening and/or light guiding elements.  
Wells teaches a cover element (98, 99, fig. 6) for covering at least a part of the opening (openings of 89, fig. 6) and/or light guiding elements.
Therefore, in view of Wells, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cover element for covering of at least a part of the openings of Hurwitz, in order to protect liquids and foreign material from entering the openings.

Re claim 17: Hurwitz in view of Rudys fails to teach a sealing means arranged at the outside of the tube element at the location of the light generation subsystem.  
Wells teaches a sealing means (98, 99, fig. 6) arranged outside of the tube element (see figs. 6 and 9) at the location of the light generation subsystem (97, fig. 6).
Therefore, in view of Wells, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a sealing means arranged at the outside of the tube element at the location of the light generation subsystem of Hurwitz, in order to protect liquids and foreign material from entering the openings.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz (US 2009/0080207) in view of Rudys et al. (US 2018/0134335) as applied to claim 1 above, and further in view of Freiser (US 2015/0146449). 
Re claim 11: Hurwitz in view of Rudys fails to teach configuration means or program code means for rendering feedback information relating to a subsystem, including at least one of: a charge of a drive battery, a status of a bicycle lock, a status of a contact lock function, a status of an alarm function, a status of a tachometer, and/or a status of a network connection.  
Freiser teaches a configuration means (406C, fig. 4C) or program code means for rendering feedback information relating to a subsystem (computer system, see para [0060]), including at least one of a charge of a drive battery, a status of a bicycle lock, a status of a contact lock function, a status of an alarm function, a status of a tachometer, and/or a status of a network connection (wireless communication, see para [0060]).
Therefore, in view of Freiser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add configuration means for rendering feedback information relating to a subsystem of Hurwitz, in order to provide additional functionality such as providing real-time video [Freiser, 0060].

Response to Arguments
Applicant's arguments filed 2/01/2022 have been fully considered but they are not persuasive. 
Regarding applicant's argument that "Rudys, however, does not disclose or hint at least at the limitation of claim 1 of a "light guiding subsystem [that] comprises for each light source a light guiding element and/or lens that extends from the light source to the surroundings of the bicycle via the at least one opening in the tube wall" - as set forth in amended claims 1 and 20", the examiner respectfully disagrees. The examiner notes that Rudys teaches a light guiding subsystem (3, 4, fig. 2) for guiding light over a part of the path between the light source (2, fig. 2) and the surroundings of the bicycle (see fig. 6) and the light guiding subsystem (3, 4) comprises for each light source (2) a light guiding element (4, fig. 2) and/or lens (3, fig. 2) that extends from the light source (2) to the surroundings of the bicycle (see fig. 6) via at least one opening (opening of 5 holding 4, fig. 2) in the tube wall (wall of 5, fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Poole (US 9,944,339), Peterson et al. (US 9,610,994), Murray (US 5,008,782) disclose a similar frame tube with light sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875